 

Case 4:20-cv-00112-DCN Document 6 Filed 05/20/20 Page 1 of 1

5/06

Form: Pro Hae Vice
IN THE UNITED STATES DISTRICT/BANKRUPTCY COURTS
FOR THE DISTRICT OF IDAHO

In re: Roger A. Evans & Lori A. Steedman Case No. 4:20-cv-00112-DCN

Kathleen A. McCallister, Trustee-Appellant, APPLICATION FOR ADMISSION
Roger A. Evans, Debtor-Appellee, PRO HAC VICE

Lori A. Steedman, Debtor-Appellee.

Fee: $250.00

 

Pursuant to Local Rule 83.4(e) of the United States District Court for the District of Idaho.

Mahesha P. Subbaraman . hereby applies for admission pro hac vice to appear and participate

in this case on behalf of [tustee-Appellant Kathleen A. McCallister

 

The applicant hereby attests as follows:

|. Applicant resides in Minnesota . and practices at the following
address and phone number Subbaraman PLLC -- 222 S. 9th St., Ste. 1600 -- Minneapolis, MN 55402

Phone/Fax: (612) 315-9210; Email: mps@subblaw.com

2. Applicant has been admitted to practice before the following courts on the following dates:

 

Courts: Dates:
Minnesota Supreme Court October 28, 2011
U.S. District Court - District of Minnesota December 16, 201 1

 

U.S. Court of Appeals for the Ninth Circuit May 8, 2013

Supreme Court of the United States January 20, 2015

3. Applicant is in good standing and eligible to practice in said courts.

4. Applicant is not currently suspended or disbarred in any other courts.
5, Jeffrey P. Kaufman
Kathleen A. McCallister, Chapter 13 Trustee (D. Idaho)
P.O. Box 1150 -- Meridian, ID 83680
Phone: (208) 922-5100

. a member in good standing of the bar of this court, of the firm of

, practices at the following office address and phone number:

and is hereby designated as co-counsel with authority to act as attorney of record for all purposes. Said designee hereby consents

to this designation by signing this application.

Dated this 29th__ day of May 2020 “Ce
Mahtsalan b chedentage—— |
(ye

 

 

Applicant V (|

Signed under penalty of perjury.
